         Case 5:18-cv-00184-XR Document 42 Filed 03/29/19 Page 1 of 31



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

GABRIEL SANCHEZ,                             §
          Plaintiff,                         §
                                             §
v.                                           §
                                             §               CIVIL ACTION NO. 5:18-cv-00184
                                             §
                                             §
CITY OF SAN ANTONIO BY AND                   §
THROUGH ITS AGENT, CITY PUBLIC               §
SERVICE BOARD OF SAN ANTONIO                 §
                                             §
               Defendant,                    §



     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR
                          SUMMARY JUDGMENT



       Plaintiff, GABRIEL SANCHEZ (“Mr. Sanchez” or “Plaintiff”) files this Response in

Opposition to Defendant CPS ENERGY’S (“CPS” or “Defendant”) Motion for Summary

Judgment (the “Motion”) [D.E. 39] and respectfully shows as follows:

                                     I.      INTRODUCTION

1.     Plaintiff, Gabriel Sanchez, was terminated on March 8, 2016 from his position as

Journeyman Cable Splicer at CPS Energy while on a medical leave of absence and after CPS

learned that he had Post Traumatic Stress Disorder (“PTSD”). Mr. Sanchez’s termination

followed an exemplary 16-year career at CPS, with multiple promotions to become a

Journeyman Cable Splicer. In 2015, he reported to his supervisor, Richard Lujan, having fears in

performing certain aspects of his job as a result of an on-the-job accident (“flash” incident) that

occurred in March of 2014. Richard Lujan told Sanchez that he believed Sanchez had PTSD.
                                                                                                      1
                                                                                                      Page




PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
         Case 5:18-cv-00184-XR Document 42 Filed 03/29/19 Page 2 of 31



Subsequently, Mr. Sanchez was involved in a second “flash” incident on September 21, 2015

that hospitalized him. Mr. Sanchez was formally diagnosed with PTSD later that day at the

hospital. On the evening of September 21, 2015, it is undisputed that Mr. Sanchez informed

Richard Lujan, when he visited Sanchez at the hospital, that he had received a PTSD diagnosis.

Thereafter, Mr. Sanchez would never work for CPS Energy again, as he was out on a medical

leave of absence from September 21, 2015 until March 8, 2016, the date of his termination.

2.     CPS has failed to provide a coherent story as to why it terminated Mr. Sanchez’s

employment, and why it terminated Sanchez on the day he was slated to return to work. Indeed,

CPS has brought forth wildly inconsistent and illogical reasons for its actions, created unwritten

policies on the fly, admitted to ignoring its own established and written policies, and claimed

ignorance of its internal documents and usual processes.

3.     From the outset of this lawsuit, CPS has represented that Mr. Sanchez had been

terminated “because of his pattern of safety violations that exhibited poor judgment and a

continued failure to follow critical work instructions.” But discovery revealed that only one

safety event (the September 21, 2015 flash event) was discussed at a February 23, 2016 meeting

where the termination decision was made. It is not possible to establish a pattern based on only

one event. CPS also made a misrepresentation to the Equal Employment Opportunity

Commission (“EEOC”) in response to Mr. Sanchez’s Charge of Discrimination. CPS told the

EEOC that “[a]s a result of multiple incidents that occurred in 2015, CPS Energy terminated

Sanchez’s employment under its Corrective Action Policy.” Not only did the decision makers

discuss only one safety event at the termination meeting, some of the decision makers testified

that the termination was based on Mr. Sanchez’s conduct from solely the September 21, 2015

flash event.
                                                                                                     2
                                                                                                     Page




PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
         Case 5:18-cv-00184-XR Document 42 Filed 03/29/19 Page 3 of 31



4.     The CPS employees who were allegedly involved in the decision to terminate Mr.

Sanchez did not get their stories straight as to why they fired him. They contradicted each other

not only about who made the termination decision and who was involved in the decision-making

process, but also about what alleged misconduct on Mr. Sanchez’s part caused them to terminate

him. The level of inconsistency in their accounts in the termination process would allow any

reasonable jury to conclude that Mr. Sanchez was not terminated for a “pattern of unsafe

behavior, poor judgment, and failure to follow critical work instructions”, but, rather, because

Mr. Sanchez’s PTSD condition was known to CPS. Indeed, one of the decision makers (Fred

Bonewell), testified that another decision maker (Lauro Garza) explained PTSD to him during

a meeting “with respect to determining Mr. Sanchez’s viability to work at CPS.” EXHIBIT

18 (Bonewell Depo.), 67:12 – 20.

5.     Because there are genuine issues of material fact with respect to the elements of each of

Mr. Sanchez’s claims, summary judgment should be denied.

                                 II.    FACTUAL BACKGROUND

6.     Pursuant to Local Rule CV-7(d)(1) of the Western District of Texas, Mr. Sanchez

attaches its Factual Background as Appendix A to this Response in Opposition to Defendant’s

Motion for Summary Judgment.

            III.    PLAINTIFF’S FAMILY MEDICAL LEAVE ACT VIOLATION CLAIM

7.     In order to focus the brief on the disability discrimination claim, Plaintiff waives the

FMLA retaliation claim.

8.     Mr. Sanchez continues to assert that he was discriminated against because of an actual

and/or perceived disability.

                      IV.      SUMMARY JUDGMENT STANDARD OF REVIEW
                                                                                                    3
                                                                                                    Page




PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
         Case 5:18-cv-00184-XR Document 42 Filed 03/29/19 Page 4 of 31



9.     Summary judgment is appropriate if the pleadings, the discovery and disclosure materials

on file, and any affidavits show that there is no genuine issue as to any material fact and that the

movant is entitled to judgment as a matter of law. FED. R. CIV. P. 56(A); See Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 250 – 52 (1986).

10.    “An issue is ‘genuine’ if the evidence is sufficient for a reasonable jury to return a verdict

in favor of the nonmoving party. See Hamilton v. Segue Software Inc., 232 F.3d 473, 477 (5th

Cir.2000); see also Anderson, 477 U.S. at 248. “A fact is ‘material’ if its resolution in favor of

one party might affect the outcome of the lawsuit.” Id.

11.    In deciding whether a fact issue has been created, the court must draw all reasonable

inferences in favor of the nonmoving party, and it “may not make credibility determinations or

weigh the evidence.” See Tiblier v. Dlabal, 743 F.3d 1004, 1007 (5th Cir. 2014) (quoting Reeves

v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000)). At the summary judgment stage,

evidence need not be authenticated or otherwise presented in an admissible form. See FED. R.

CIV. P. 56(C); Lee v. Offshore Logistical & Transp., LLC, 859 F.3d 353, 355 (5th Cir. 2017).

                                    V.     METHOD OF PROOF

12.    “Direct evidence” of discrimination is extremely rare. Indeed, “[e]mployers rarely leave

concrete evidence of their retaliatory purposes and motives.” See Tejada v. Travis Ass’n for the

Blind, 617 F. App’x 325, 328 (5th Cir. 2015). Consequently, courts permit plaintiff-employees to

rely upon “circumstantial evidence”, which “is not only sufficient, but may also be more certain,

satisfying and persuasive than direct evidence.” See Desert Palace v. Costa, 539 U.S. 90, 100

(2003) (quoting Rogers v. Missouri Pacific R. Co., 352 U.S. 500, 508, n. 17 (1957)).

                              VI.     ARGUMENTS & AUTHORITIES

A.     A reasonable jury could find that CPS Energy discriminated against Mr. Sanchez
                                                                                                        4




       because of his disability in violation of the ADA.
                                                                                                        Page




PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
            Case 5:18-cv-00184-XR Document 42 Filed 03/29/19 Page 5 of 31




13.    The Americans with Disabilities Act of 1990 as amended in 2008 (“ADA”) prohibits

employers from discriminating “against a qualified individual on the basis of [a] disability in

regard to…[the] discharge of employees.” 42 U.S.C. § 12112(a). To establish a prima facie case

of discrimination under the ADA, Mr. Sanchez must show that: (1) he has a disability, or was

regarded as disabled; (2) he was qualified for the job; and (3) he was subject to an adverse

employment decision on account of his disability. See Cannon v. Jacobs Field Servs., N.Am.,

Inc., 813 F.3d 586, 590 (5th Cir. 2016); see also 42 U.S.C. § 12102 (1). To establish a prima

facie case, Mr. Sanchez need simply demonstrate that there exists an issue of fact as to each

element. See Connor v. Hoechst Celanese Chem., Inc., 211 Fed. App’x 257, 260 (5th Cir. 2006).

14.    CPS states in its Motion that it does not dispute whether Mr. Sanchez can satisfy the first

element of his ADA prima facie burden. See CPS’ Motion, p. 8, n.6. Thus, for purposes of its

Motion CPS does not dispute that Mr. Sanchez can establish he suffered from a disability and

that CPS regarded Mr. Sanchez as disabled. Id Furthermore, CPS does not dispute that it took an

adverse action against Mr. Sanchez. Id. at p. 8. CPS does, however, dispute that Mr. Sanchez was

qualified for his job at the time of his discharge and that either Mr. Sanchez’s actual or perceived

PTSD diagnosis was casually connected in any way to his discharge. Id.

       a.       Mr. Sanchez was qualified to serve as a Journeyman Cable Splicer at the time
                of his March 8, 2016 termination.

15.    The evidence demonstrates that Mr. Sanchez was well qualified for his job. CPS

contends, however, that Mr. Sanchez “was not qualified since he was not released to return work

and a subsequent recommendation prevented him from returning” to his position. See CPS’

Motion, p. 8. CPS’ contention is both legally and factually incorrect.
                                                                                                       5
                                                                                                       Page




PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
            Case 5:18-cv-00184-XR Document 42 Filed 03/29/19 Page 6 of 31



16.    An ADA plaintiff-employee can prove that he is qualified by showing “either: [he] could

perform the essential functions of the job in spite of [his] disability,” or “(2) that a reasonable

accommodation of [his] disability would have enabled [him] to perform the essential functions of

the job.” See Moss v. Harris Cty. Constable Precinct One, 851 F.3d 413, 417-18 (5th Cir. 2017)

(quoting E.E.O.C. v. LHC Grp., Inc., 773 F.3d 688, 697 (5th Cir. 2014)); see also Cannon, 813

F.3d at 592. “‘Time off, whether paid or unpaid, can be a reasonable accommodation, but an

employer is not required to provide a disabled employee with indefinite leave.’” See Moss, 851

F.3d at 418 (quoting Delaval v. PTech Drilling Tubulars, L.L.C., 824 F.3d 476, 480 (5th Cir.

2016)). “[T]he question is whether [Mr. Sanchez] was qualified at the time of his termination.”

Id. “Although taking leave that is limited in duration may be a reasonable accommodation to

enable an employee to perform the essential functions of the job upon return, taking leave

without a specified date to return or…with the intent of never returning is not a reasonable

accommodation.” Id. at 419.

17.    In Moss (one of the cases relied upon by CPS in its Motion), the court found that the

plaintiff-employee was not qualified on the date of his termination (April 16, 2013) because he

was “medically incapable of performing his duties” thereby rendering him unqualified “unless

some reasonable accommodation [could] be identified that would have enabled him to perform

the job.”    Id. at 418-9. But the court stated that the plaintiff-employee did not identify a

reasonable accommodation because he never had an intent to actually return to work. Id. at 419.

Though the plaintiff-employee submitted a letter indicating that his leave would last only until

May 31, 2013, there was evidence in the record that revealed the plaintiff-employee was set to

retire on the very last day of his leave. Id 418 – 419. According to the court, the plaintiff-

employee “would take leave and never return, which is not a reasonable accommodation and
                                                                                                      6
                                                                                                      Page




PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
         Case 5:18-cv-00184-XR Document 42 Filed 03/29/19 Page 7 of 31



would never enable him to perform the essential functions of his job.” Id. at 419 – 20. The facts

in this case are clearly distinguishable from Moss.

18.     First, there is not a shred of evidence in this lawsuit that rendered Mr. Sanchez

“medically incapable” of performing his job duties at the time of his termination on March 8,

2016. To the contrary, Mr. Sanchez testified during his November 2018 deposition that 1) he is

fully capable of performing work as a cable splicer, 2) his PTSD does not affect his ability to

work as a cable splicer, and 3) his PTSD does not affect his ability to work in any way.

EXHIBIT 8, 84:6 – 85:10. CPS contends that Dr. Michael McMains, one of Mr. Sanchez’s

treating physicians, “indicated [Mr. Sanchez] should no longer work in a job that involves

‘electrical work.’” See CPS’ Motion, p. 9. In reality, the medical evaluation that CPS cites to

states, “[a]s for [Mr. Sanchez]’s abilities to return to work, it is recommended that [Mr.

Sanchez] return to full time employment but in a job that is not related to electrical work.” See

CPS’ Motion, Exhibit 48, p. 4. A “recommendation” does not render an employee incapable of

performing his duties. Not to mention the medical evaluation is dated May 19, 2016, which is

more than two months after Mr. Sanchez was notified of his termination on March 8, 2016

and approximately three months after CPS made the decision to terminate on February 23,

2016.

19.     Furthermore, though Mr. Sanchez may have exhausted twelve weeks of FMLA leave, it

is undisputed that he was well within the thirteen (13) month leave afforded CPS employees. See

Pl.’s App’x at p. 65 – 66 (citing EXHIBIT 42 (CPS’ Medical Leave Policy) and EXHIBIT 43

(Feb. 15, 2016 Jarzombek Ltr.).

20.     Additionally, CPS was well aware that Mr. Sanchez was set to return to work on March

7, 2016, which was one (1) day prior to his termination. See Pl.’s App’x at p. 61 – 63 and p. 65 –
                                                                                                     7
                                                                                                     Page




PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
         Case 5:18-cv-00184-XR Document 42 Filed 03/29/19 Page 8 of 31



66 (citing EXHIBIT 38, (“TWC Work Status Report”) and discussing CPS’ knowledge that Mr.

Sanchez was set to return to work after March 7, 2016). CPS received a Texas Workers’

Compensation (“TWC”) Work Status Report on January 25, 2016 that stated Mr. Sanchez’s

PTSD prevented him from returning to his job through March 7, 2016. See EXHIBIT 38 (“Feb.

3, 2016 E-Mail w/ TWC Work Status Report). Lisa Jarzombek (Benefit Analyst IV) informed

Richard Lujan (Mr. Sanchez’s supervisor), Mark Michalek (Mr. Sanchez’s Manager), Gloria

Esquivel (Human Resources), Kipling Giles (Legal Dept.), the nurses in “Occupational Health”,

and the “Leave team” that Mr. Sanchez would remain off of work until March 7, 2016. See Pl.’s

App’x at p. 62 – 63. Further, Mr. Sanchez informed Veronica Zuniga (Senior HR Generalist) in

February 2016, via a phone call, that he was about to return to work. Id. at p. 65 – 66. Even one

of the decision makers (Lisa Lewis, Vice President of People & Culture) testified she was made

aware of Mr. Sanchez’s impending return by another decision maker (Lauro Garza) and that

gave rise to the February 23, 2016 termination meeting. Id. In fact, CPS concedes on p. 23 in

Def. Appendix-A to its Motion that it was aware Mr. Sanchez was set to return to work on March

8, 2016. See CPS’ Motion, Appendix-A, p. 23 (“on March 8, 2016, the day after Sanchez was

supposed to return to work based on the last medical documentation received”).

21.    CPS also points to a TWC Work Status Report (dated March 21, 2016) that states Mr.

Sanchez would actually be allowed to return to work on March 21, 2016. See CPS’ Motion, p. 9.

The reference to the March 21, 2016 TWC Work Status Report, which CPS did not receive until

almost two (2) weeks after it notified Mr. Sanchez of his termination, strengthens Mr.

Sanchez’s argument that he was qualified to work on the date of his termination because clearly

his leave was not indefinite, whether it was set to end on March 7, 2016 or March 21, 2016. The
                                                                                                    8
                                                                                                    Page




PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
            Case 5:18-cv-00184-XR Document 42 Filed 03/29/19 Page 9 of 31



evidence in this case proves that Mr. Sanchez was able to return to work and that he was not

rendered medically incapable of performing his job as a Journeyman Cable Splicer.

22.    The evidence also demonstrates that Mr. Sanchez was a well-qualified Journeyman Cable

Splicer, who had a successful 16-year career at CPS. See Pl.’s App’x. at p. 10 – 12. Indeed, even

in 2015 (when CPS claims Mr. Sanchez developed a “pattern of poor unsafe behavior, poor

judgment, and failure to follow critical work instructions”), Mr. Sanchez received a rating of

“highly valued” on his 2015 performance appraisal. See EXHIBIT 6 (2015 Wage Scale

Appraisal, D-GS 1021 – 1023).

       b.           Mr. Sanchez was terminated for an actual and/or perception of disability.

23.    CPS terminated Mr. Sanchez on March 8, 2016. As mentioned hereinabove, CPS does

not dispute that Mr. Sanchez was subject to an adverse employment decision. See CPS’ Motion,

p. 8. For purposes of its Motion, CPS also does not dispute that Mr. Sanchez had an actual

disability (“PTSD”) or that CPS regarded Mr. Sanchez as disabled. Id. at n.6. There is ample

evidence in the record to show that CPS’ termination of Mr. Sanchez’s employment was on

account of his disability and/or a perception of disability.

               i.         CPS placed Plaintiff on a purported Actively Caring & Safety Readiness
                          Plan instead of a Performance Improvement Plan after it learned
                          Plaintiff had PTSD.

24.    As discussed in Plaintiff’s Appendix, Plaintiff was involved in a March 2014 flash

incident that caused him severe burn injuries after he was instructed by his supervisor to check

the voltage of improperly marked cable. See Pl.’s App’x p. 12 – 14. This flash was caused due to

no fault of Plaintiff. Id. Plaintiff was not disciplined or given corrective action in any manner. Id.

Indeed, a root cause analysis conducted by CPS revealed that Plaintiff did not violate a single

CPS policy. Id.
                                                                                                         9
                                                                                                         Page




PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
         Case 5:18-cv-00184-XR Document 42 Filed 03/29/19 Page 10 of 31



25.    The following year, 2015, CPS allegedly contemplated placing Plaintiff on a

Performance Improvement Plan (“PIP”) due to alleged safety violations in March and early May

of 2015. Id. at p. 27 – 32. At some point during the PIP discussions, Plaintiff reported fears that

he had in performing certain aspects of his job to Richard Lujan. See Pl’s App’x at p. 32 – 35.

Lujan told Plaintiff that he knew “what [Plaintiff] was going through, it was PTSD, because his

father is in law enforcement and he knows what that’s about.” Id. at p. 33. It is important to note

that it is undisputed that Lisa Lewis, Fred Bonewell, David Luschen, and Veronica Zuniga were

made aware of Plaintiff’s reported fears. Id. at p. 33 – 35.

26.    Thereafter, CPS scrapped its proposed PIP and instead placed Plaintiff on a purported

Actively Caring & Safety Readiness Plan (“Actively Caring Plan”). Pl’s App’x at p. 35 – 43.

Termination decision-makers Lisa Lewis, David Luschen, and non decision-maker Richard

Lujan testified that Plaintiff was placed on an Actively Caring Plan as a result of his reported

fears. Id. at p. 38 – 40. The ostensible Actively Caring Plan required Plaintiff to 1) work under

the supervision of a foreman, and 2) attend mandatory counseling sessions through CPS’

Employment Assistance Program (“EAP”), which utilized a contractor known as Deer Oaks. Id.

at p. 35 – 36. One of the functions of EAP is mental health counseling. Pl.’s App’x at p. 58.

27.    CPS created the Actively Caring Plan for Mr. Sanchez. Pl.’s App’x at p. 14 – 18. Indeed,

discovery revealed that Actively Caring is not an actual CPS policy. Id. Actively Caring is not

reflected in CPS’ employment handbook and there has not been a single written document

evidencing an Actively Caring policy produced in this case. Id. Decision-maker Fred Bonewell

listed three (3) documents in his deposition that he contends reflects CPS’ written Actively

Caring policy. Id. at p. 16 – 17. Those documents consist of a book and two power point
                                                                                                      10



presentations that do not come remotely close to resembling a workplace policy. EXHIBIT 21
                                                                                                      Page




PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
          Case 5:18-cv-00184-XR Document 42 Filed 03/29/19 Page 11 of 31



(“Actively Caring” Chapter of the Keys to Behavior-Based Safety from Safety Performance

Solutions book); EXHIBIT 19 (May 2015 Presentation); EXHIBIT 20 (March 26, 2014

Presentation). Further, none of the deponents had ever dealt with, or even heard of, Actively

Caring until CPS placed Mr. Sanchez on the purported plan. Id. at p. 15. In fact, one of the

deponents (Lisa Jarzombek) had not heard of Actively Caring even at the time of her deposition.

Id.

28.     CPS’ decision to scrap its proposed PIP and place Plaintiff on an Actively Caring Plan

occurred only after it learned that Plaintiff suffered from symptoms of PTSD.

              ii.          The decision makers discussed PTSD with regard to Mr. Sanchez during
                           the February 23, 2016 termination meeting.

29.     The termination decision was allegedly made during a February 23, 2016 meeting. See

CPS’ Motion, Appendix-A, p. 22. CPS contends that the attendees of this meeting included: 1)

Lisa Lewis, Paul Barham, Fred Bonewell, Rick Maldonado, David Luschen, and Lauro Garza.

Id.; see also id. at p. 22, n. 21.

30.     It is undisputed that Plaintiff reported that he was diagnosed with PTSD to Richard Lujan

on September 21, 2015. See Pl.’s App’x. at p. 60. Likewise, it’s undisputed that Richard Lujan

relayed the information concerning the PTSD diagnosis on September 21, 2015. Id. at p. 59, p.

62.

31.     Fred Bonewell testified that he learned about PTSD from Lauro Garza during a meeting

to discuss Mr. Sanchez’s “viability to work at CPS.” EXHIBIT 18 (Bonewell Depo.) 67:8 – 20.

Specifically, Fred Bonewell stated with regard to his conversation with Lauro Garza:

                    [W]e had a collaborative meeting with respect to determining
                    Mr. Sanchez’s viability to work at CPS, Mr. Garza explained
                    to me what PTSD is. It’s the first time I heard about that. I did not
                                                                                                    11



                    grow up here. I wasn’t necessarily from a military family. But he
                                                                                                    Page




PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
         Case 5:18-cv-00184-XR Document 42 Filed 03/29/19 Page 12 of 31



                    told me about PTSD at that time frame. That’s the first time I
                    became aware of it.

Id. (emphasis added); see also Pl.’s App’x, p. 5, p. 58 – 61, and p. 64. Bonewell ultimately

conceded this conversation took place in 2016 and could’ve occurred prior to Plaintiff’s

termination. EXHIBIT 18 at 100:17 – 101:12. Bonewell further testified that he could only recall

one (1) meeting regarding Mr. Sanchez after the September 21, 2015 Flash Event. Id. at 82:14 –

84:23 and 93:13 – 21. This meeting occurred in 2016 while “Mr. Sanchez was on leave…being

treated for his medical conditions relative to the flash.” Id.

32.    Likewise, Lauro Garza testified that he could only recall one (1) meeting after September

21, 2015 regarding the discussion as to what was to be done with Mr. Sanchez. EXHIBIT 13

(Garza Depo.), 157:7 – 11. Since Garza and Bonewell, two of the termination decision-makers,

admit they had only one meeting after the September 21, 2015 flash event wherein they

discussed Plaintiff’s fate at CPS, the 2016 conversation concerning Mr. Sanchez’ PTSD could

only have occurred at the February 23, 2016 termination meeting. At the very least, this is a fact

issue for a jury to consider. This evidence alone establishes the third prong of Mr. Sanchez’s

prima facie burden, that the termination decision is connected to Plaintiff’s PTSD.

             iii.         There is ample evidence to demonstrate that CPS’ stated reasons for Mr.
                          Sanchez’s termination are pretext and the termination was connected to
                          Mr. Sanchez’s PTSD.

33.    Assuming arguendo that a defendant has met its burden of production of a legitimate,

nondiscriminatory reason for termination, “the burden shifts to the plaintiff to establish that the

reason provided by the employer is a pretext for discrimination.” See Mesa v. City of San

Antonio, SA-17-CV-654-XR, 2018 U.S. Dist. LEXIS 138896, *53 (W.D. Tex. Aug. 16, 2018).

“In the summary-judgment context, the question is not whether the plaintiff proves pretext, but
                                                                                                      12




rather whether the plaintiff raises a genuine issue of fact regarding pretext.” Id.
                                                                                                      Page




PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
         Case 5:18-cv-00184-XR Document 42 Filed 03/29/19 Page 13 of 31



34.     “Pretext may be shown when "the employer's stated reason for the adverse employment

action either (1) has no basis in fact, (2) was not the actual reason, or (3) is insufficient to explain

the employer's action.” See Vallejo v. North East Indep. Sch. Dist., No. SA-12-CA-270-XR,

2013 U.S. Dist. LEXIS 84502, at *24 (W.D. Tex. June 17, 2013) (quoting White v. Baxter

Healthcare Corp., 533 F.3d 381, 393 (6th Cir. 2008).

35.     There are several ways in which a plaintiff in an employment discrimination case can

show existence of a fact issue as to pretext. One such way is for the plaintiff to show that the

defendant’s stated reason for termination is false or unworthy of credence. As the Supreme Court

has held, “[a] plaintiff’s prima facie case, combined with sufficient evidence to find that the

employer’s asserted justification is false, may permit the trier of fact to conclude that the

employer unlawfully discriminated.” See Reeves v. Sanderson Plumbing Prods., 530 U.S. 133,

148 (2000). In other words, “[e]vidence demonstrating that the employer’s explanation is false or

unworthy of credence, taken together with the plaintiff’s prima facie case, is likely to support an

inference of discrimination even without further evidence of defendant’s true motive.” See

Laxton v. Gap Inc., 333 F.3d 572, 578 (5th Cir. 2003).

36.     Accordingly, to “establish that an employer's proffered reason for an adverse action

against an employee is pretextual under Title VII, the employee is required to demonstrate "such

weaknesses, implausibilities, inconsistencies, incoherencies, or contradictions" in defendant's

proffered reasons such that “a reasonable factfinder could rationally find them unworthy of

credence.” See Wojciechowski v. Nat’l Oilwell Varco, L.P., 763 F. Supp. 2d 832, 859 (S.D. Tex.

2011). Furthermore, “[a] court may infer pretext where a defendant has provided inconsistent or

conflicting explanations for its conduct.” See Nasti v. CIBA Specialty Chemicals Corp., 492 F.3d
                                                                                                           13



589, 594 (5th Cir. 2007).
                                                                                                           Page




PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
        Case 5:18-cv-00184-XR Document 42 Filed 03/29/19 Page 14 of 31



                      a)      Conflicting evidence      regarding    the   stated   reason   for
                              termination.

37.    CPS informed Mr. Sanchez he exhibited a “pattern of poor judgment, unsafe acts &

behavior and unwillingness to follow critical work instructions” via its March 8, 2016

termination letter. EXHIBIT 36 (Sanchez Termination Ltr.). CPS represented to EEOC that it

terminated Mr. Sanchez’s employment “[a]s a result of multiple incidents that occurred in 2015.”

EXHIBIT 14 (CPS EEOC Pos. Stmt.), p. 2. However, the decision-makers’ provided material

inconsistences as to CPS’ alleged reasons for termination. Specifically, deposition testimony

revealed that Mr. Sanchez was not terminated for a pattern of behavior because the decision to

terminate was based on only one (1) safety event.

38.    CPS asserts that the decision to terminate Mr. Sanchez’s employment was made on

February 23, 2016 in a termination meeting. See Pl.’s App’x at p. 5. Lisa Lewis and Fred

Bonewell both testified that only one (1) event, the September 21, 2015 Flash Event, was

discussed during the February 23, 2016 termination meeting. See Pl.’s App’x. at p. 8 – 10. They

both testified that neither Plaintiff’s Corrective Action history nor his safety history was

discussed during the February 23, 2016 termination meeting. Id. Further, Lewis and Bonewell

testified that the purported Actively Caring & Safety Readiness Plan pertaining to Mr. Sanchez

was not discussed during the termination meeting. Id. Lisa Lewis confirmed that there were no

documents shared at the termination meeting, and Fred Bonewell could not recall any documents

being shared at the termination meeting. Id. Lisa Lewis further testified that Mr. Sanchez’s

performance appraisals were not discussed during the termination meeting and that she in fact

had never seen Mr. Sanchez’s performance appraisals. Id. at p. 8 – 9. Lisa Lewis testified that

she terminated Plaintiff for conduct that occurred on September 21, 2015 and that no other
                                                                                                   14




conduct went into the decision to terminate Mr. Sanchez’s employment. Id. at 9.
                                                                                                   Page




PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
         Case 5:18-cv-00184-XR Document 42 Filed 03/29/19 Page 15 of 31



39.    The testimony of these two CPS decision-makers is wholly inconsistent with the story

CPS has presented. How could Mr. Sanchez be terminated for a pattern of behavior if only one

event was discussed at the termination meeting? How could Mr. Sanchez be terminated for a

pattern of behavior if Lisa Lewis testified under oath that the termination decision was only

based on conduct that arose from the September 21, 2015 Flash Event, that she was unaware of

his performance evaluations, and safety history and corrective actions were not discussed?

40.    In its motion for summary judgment, CPS now attempts to alter Lisa Lewis’ testimony by

way of declaration at adopt the termination rationale of a “pattern of poor judgment, unsafe

behavior, and unwillingness to follow critical work instructions that culminated in a September

2015 incident.” See CPS’ Motion, Exhibit 11, p. 3, ¶6. Such an attempt is “disingenuous and

inconsistent.” See Gee v. Principi, 289 F.3d 342, 347 (5th Cir. 2002). Lisa Lewis’s declaration,

filled with contradictions from her testimony, amounts to nothing more than a sham affidavit.

See Aikins v. Warrior Energy Servs. Corp., No. 6:13-CV-54, 2015 U.S. Dist. LEXIS 32870, at

*8 (“requires an ‘inherent inconsistency’ between the declaration and the declarant’s earlier

deposition testimony.”). Contra Pl.’s App’x at p. 8 – 10.

41.    Lisa Lewis and Fred Bonewell’s deposition testimony alone renders CPS’ stated reasons

for termination illogical. But the testimony of the other two individuals who were represented as

decision makers solidifies CPS’ stated reasons as nonsensical.

42.    David Luschen (alleged decision maker) testified that he was never involved in a meeting

concerning the decision to terminate Mr. Sanchez’s employment. Pl.’s App’x at p. 7. David

Luschen testified that the termination decision would have been made in a “C-Suite”, that he

would have been present for the “C-Suite” meeting, and he “was not in a meeting where they had
                                                                                                    15



a C-Suite.” Id. (citing EXHIBIT 12 (Luschen Depo). Conversely, David Luschen testified that
                                                                                                    Page




PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
        Case 5:18-cv-00184-XR Document 42 Filed 03/29/19 Page 16 of 31



the following safety events went into his decision to terminate Mr. Sanchez’s employment: 1)

March 12 2015 event (involving the pot of splice compound), 2) May 1 2015 event (involving

the sawzall), 3) May 8 2015 event (involving the raised bucket), and 4) September 21 Flash

Event. EXHIBIT 12 (Luschen Depo.), 24:24 – 25:7, 31:14 – 33:4, 37:17 – 38:2, and 38:11 – 22.

David Luschen’s testimony directly contradicts Lisa Lewis’ and Fred Bonewell’s testimony.

43.    Lauro Garza (alleged decision maker) testified that he could recall just one meeting

concerning Mr. Sanchez’s employment status after September 21, 2015. Pl.’s App’x at p. 7. But

Garza recalled that the meeting concerning Mr. Sanchez’s employment status occurred in late

September 2015 or October 2015, which is not even remotely close in time to the alleged

February 2016 termination meeting. Id. When asked about his knowledge of the termination

reasons, Lauro Garza simply replied, “They’re listed in the termination letter…[b]ut essentially

violation of safety rules, procedures, and then the history of unsafe acts, failure to report; all

those factors there.” EXHIBIT 13 (Garza Depo.) 178:23 – 179:4. Similar to Luschen, Garza’s

testimony contradicts the termination rationale testimony of Lewis and Bonewell.

44.     CPS’ stated reasons for Mr. Sanchez’s termination are nonsensical, illogical, and have

changed over the course of this litigation. The fact that its alleged decision makers were not on

the same page during their depositions is telling. “A court may infer pretext where a defendant

has provided inconsistent or conflicting explanations for its conduct.” See Nasti v. CIBA

Specialty Chem. Corp., 492 F.3d 589, 594 (5th Cir. 2007).

                    b) Conflicting evidence as to who made the decision to terminate Mr.
                       Sanchez’s employment.

                              1) Individuals who made the decision to terminate Mr.
                                 Sanchez’s employment.
                                                                                                     16
                                                                                                     Page




PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
        Case 5:18-cv-00184-XR Document 42 Filed 03/29/19 Page 17 of 31



45.    CPS has also presented an inconsistent story as to who made the termination decision. In

response to written discovery, CPS represented that the following individuals made the

termination decision (after consulting with CPS’ Legal Department): 1) Paul Barham, 2) Fred

Bonewell, 3) Lauro Garza, 4) Lisa Lewis, 5) David Luschen, and 6) Rick Maldonado. See Pl.’s

App’x at p. 3. CPS now claims that David Luschen and Lauro Garza merely “recommend[ed] the

type of action to be taken” with regard to Mr. Sanchez’s employment. See CPS’ Motion, p. 22.

The testimony of the alleged decision makers, whoever they are, added to the confusion.

46.    Lisa Lewis testified that she and David Luschen, Paul Barham, Fred Bonewell, and CPS’

legal counsel made the decision to terminate Mr. Sanchez’s employment. See Pl.’s App’x at p. 3

– 4. She did not include Lauro Garza or Rick Maldonado in her list of decision makers during

her deposition. Id. However, she has since changed her story by way of her declaration. Id. Now

Lisa Lewis contends that she and Paul Barham, Fred Bonewell, and Rick Maldonado made the

termination decision. See CPS’ Motion, Exhibit 11, p. 3 ¶6. She also now contends that David

Luschen and Lauro Garza merely recommended that Mr. Sanchez be terminated. Id.

47.    David Luschen testified that the decision makers included himself, Rick Maldonado, Paul

Barham, Jelynne LeBlanc-Burley (CPS’ Group EVP of Energy Delivery & Customer Service

and Chief Delivery Officer), Human Resources, Paul Gold-Williams (CPS’ Chief Executive

Officer), and CPS’ Legal Department. See Pl.’s App’x. at p. 4.

                              2) Individuals who allegedly attended the February 23, 2016
                                 termination meeting.

48.    CPS has painted a muddled picture as to the attendees of the February 23, 2016

termination meeting. According to CPS, the attendees included: 1) Lisa Lewis, 2) Paul Barham,

3) Fred Bonewell, 4) Rick Maldonado, 5) David Luschen, 6) Lauro Garza, and 7) CPS’ in-house
                                                                                                  17




counsel. See CPS’ Motion, Appendix-A, p. 22, n. 21. CPS stated that Richard Lujan was not in
                                                                                                  Page




PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
         Case 5:18-cv-00184-XR Document 42 Filed 03/29/19 Page 18 of 31



attendance at the February 23, 2016 termination meeting. Id. at n. 22. Yet again, CPS’ assertions

to the Court are contradicted by deposition testimony.

49.     Fred Bonewell testified that the attendees at the termination meeting included: 1) Fred

Bonewell, 2) Lisa Lewis, 3) Paul Barham, 4) David Luschen, 5) Richard Lujan, and 7) “someone

from legal.” See Pl.’s App’x. at p. 4 – 5 and p. 6. Notably, CPS contends that Richard Lujan did

not attend the termination meeting. See CPS’ Motion, Appendix-A, p. 22, n. 22. Further, Fred

Bonewell did not include Lauro Garza in his list of attendees, but he testified earlier in his

deposition that he had “a collaborative meeting with respect to determining Mr. Sanchez’s

viability to work at CPS” with Lauro Garza, when Lauro Garza explained PTSD to Fred

Bonewell. See Pl.’s App’x. at p. 5, p. 58 – 61, and p. 64. Fred Bonewell testified that he recalled

involvement in one (1) meeting regarding Mr. Sanchez after the September 21, 2015 flash

incident. Pl.’s App’x. at p. 6.

50.     Lauro Garza recalled only one meeting after September 21, 2015 regarding the discussion

as to what was to be done with Mr. Sanchez. Id. at p. 7. He recalled that the attendees included:

1) Lauro Garza, 2) Lisa Lewis, and 3) Fred Bonewell. Id. He did not include Paul Barham, Rick

Maldonado, or David Luschen in his list of termination meeting attendees. Id.

51.     As discussed hereinabove, David Luschen (alleged decision maker) testified that he was

never involved in a meeting concerning the decision the decision terminate Mr. Sanchez’s

employment. Id. at p. 7.

52.     Lisa Lewis testified that the attendees at the February 23, 2016 termination meeting

included: 1) Lisa Lewis, 2) David Luschen, 3) Paul Barham, 4) Fred Bonewell, 5) Lauro Garza,

6) CPS’ Legal Counsel, and 7) possibly “other support members.” Pl.’s App’x at p. 6 – 7. Her
                                                                                                      18



testimony contradicts David Luschen’s testimony as to not attending a termination meeting. In
                                                                                                      Page




PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
         Case 5:18-cv-00184-XR Document 42 Filed 03/29/19 Page 19 of 31



her declaration, Lisa Lewis added Rick Maldonado to her list of the termination meeting

attendees. See CPS’ Motion, Exhibit 11, p. 3, ¶6. Her shifting recollections amount to further

evidence of pretext. Burrell v. Dr. Pepper/Seven Up Bottling Grp, Inc., 482 F.3d 408 (5th Cir.

2007) (shifting explanations can be evidence of pretext).

53.    The inconsistencies, changing of stories, and shifting recollections as to who made the

termination decision, as well as who attended the February 23, 2016 termination meeting, give

rise to evidence of pretext. See Nasti v. CIBA Specialty Chem. Corp., 492 F.3d 589, 594 (5th Cir.

2007) (“A court may infer pretext where a defendant has provided inconsistent or conflicting

explanations for its conduct.”); Burrell, 482 F.3d 408 (5th Cir. 2007) (shifting explanations can

be evidence of pretext); Gee v. Principi, 289 F.3d 342 (5th Cir. 2002) (same); Aust v. Conroe

Indep. Sch. Dist., 153 S.W.3d 222 (Tex. App.–Beaumont 2004, no pet.) (shifting explanations

given by the employer for its decision).

                    c) Misrepresentations made to the EEOC.

54.    “A jury may view ‘erroneous statements in [an] EEOC Position Statement as

“circumstantial evidence of discrimination.” See Burton v. Freescale Semiconductor, Inc., 798

F.3d 222, 237 (5th Cir. 2015) (quoting Miller v. Raytheon Co., 716 F.3d 138, 144 (5th Cir.

2015)). Courts “have also found an employer’s rational ‘suspect’ where it had ‘not remained the

same’ between the time of the EEOC’s investigation and the ultimate litigation.” Id (quoting

Burrell v. Dr. Pepper/Seven Up Bottling Grp., Inc., 482 F.3d 408, 415 (5th Cir. 2007)). Pretext

can be demonstrated by the fact that CPS made material misrepresentations to the EEOC.

55.    CPS represented to the EEOC that “[a]s a result of multiple incidents that occurred in

2015, CPS Energy terminated Sanchez’s employment under its Corrective Action Policy” and
                                                                                                    19



Mr. Sanchez’s “employment ended because he had exhibited a pattern of poor judgment and
                                                                                                    Page




PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
         Case 5:18-cv-00184-XR Document 42 Filed 03/29/19 Page 20 of 31



unsafe behavior in addition to demonstrating an unwillingness to follow critical work

instructions and disregarding safe work practices”. EXHIBIT 14 (CPS EEOC Pos. Stmt.), p. 2.

However, these statements are materially misleading in light of the contradictions set out earlier

in this Response at paragraphs 37-40 herein.

                    d) Failure to follow CPS policies.

56.    Discovery in this litigation revealed that CPS failed to follow its established policies.

CPS exhibited a steep departure from its written policies, under highly suspicious circumstances,

and resorted to unwritten and poorly described policies to deal with the Plaintiff after his May

2015 discussion of PTSD with his supervisor. “Departures from normal policy enacted by the

employer may be evidence of pretext.” See Vallejo, 2013 U.S. Dist. LEXIS 84502 at *24. “An

employer’s conscious, unexplained departure from its usual policies and procedures…may in

appropriate circumstances support an inference of…discrimination.” See Tyler v. Union Oil Co.

of Cal., 304 F.3d 379, 396 (5th Cir. 2002).

                              1) Lujan and Luschen failed to abide by CPS’ EEO Anti-
                                 Harassment Policy by not informing Human Resources of
                                 Mr. Sanchez’s report of disability harassment.

57.    On September 21, 2015, immediately prior to cutting the cable that caused the flash

event, Mr. Sanchez was mocked and harassed by two CPS utility co-workers who were “making

noises like an explosion” and told Mr. Sanchez, “make sure you don’t cut the wrong

cable…[a]nd blow up.” See Pl.’s App’x at p. 46 – 47. One of the utility workers told Mr.

Sanchez to be sure he doesn’t “blow up like last time.” Id. It’s important to note that this

occurred months after the conversation between Plaintiff and Richard Lujan regarding Plaintiff’s

fears, whereby Richard Lujan related Plaintiff’s mental condition to PTSD. Id. at p. 58.
                                                                                                     20
                                                                                                     Page




PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
         Case 5:18-cv-00184-XR Document 42 Filed 03/29/19 Page 21 of 31



Following the discriminatory harassment, Mr. Sanchez cut the incorrect cable and was injured

from a flash. Id. at p. 47. Mr. Sanchez was subsequently hospitalized. Id.

58.     As mentioned above, Richard Lujan visited Mr. Sanchez in the hospital on the eve of the

September 21 2015 Flash Event. It is undisputed that Mr. Sanchez informed Richard Lujan that

night that a military doctor diagnosed him with PTSD. Id. at p. 51. It is also undisputed that Mr.

Sanchez reported the harassment he experienced by the utility workers to Richard Lujan at the

hospital. Id. Indeed, Richard Lujan confirmed that the conduct Mr. Sanchez reported would

violate CPS policy. Id. Lisa Lewis also testified that the conduct “would not be compliant with

policy.” Id. at p. 52 (testifying in reference to CPS’ EEO Anti-Harassment Policy).

59.    CPS has taken the position that the mocking type of conduct Mr. Sanchez reported to

Lujan at the hospital does not fall within its EEO Anti-Harassment Policy Id. In fact, Lisa Lewis

(after multiple breaks and chances to confer with CPS’ counsel) changed her testimony and

claimed that the type of conduct reported by Mr. Sanchez would not have fallen under CPS’

EEO Anti-Harassment Policy because the policy “specifically speaks to protected class.” Id. That

is simply not correct. CPS’ EEO Anti-Harassment Policy applies to all CPS employees and

covers behavior or comment that creates a hostile, intimidating, or offensive work

environment or which adversely affects an individual’s employment. Id. at p. 52 – 53. The

conduct Mr. Sanchez reported clearly fell within the EEO Harassment Policy.

60.    The evidence demonstrates Richard Lujan failed to report Mr. Sanchez’s harassment

complaint to CPS’ Employee Relations (“ER”) staff (Human Resources). Id. at p. 53 – 55.

Richard Lujan was clearly obligated to bring Mr. Sanchez’s report to the ER staff. Id. (citing the

harassment policy); see also Id. at p. 51 (citing EXHIBIT 15 (Lewis Depo.) (“would have
                                                                                                     21
                                                                                                     Page




PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
         Case 5:18-cv-00184-XR Document 42 Filed 03/29/19 Page 22 of 31



expected Mr. Lujan to have shared that information with his Generalist) (“would not be

compliant with policy.”). His failure to do so was a failure to abide by CPS policy. Id.

61.    David Luschen also failed to follow CPS’ harassment policy. Richard Lujan reported Mr.

Sanchez’s complaint to his supervisor David Luschen on September 21, 2015, after he spoke to

Mr. Sanchez in the hospital. Id. at p. 53 – 54. Richard Lujan also informed David Luschen about

Mr. Sanchez’s PTSD diagnosis. Id. at p. 62. There is no evidence that David Luschen took Mr.

Sanchez’s harassment report to the ER staff. Lisa Lewis, Fred Bonewell, Lauro Garza, and Mark

Michalek each testified that the first time they heard about Mr. Sanchez’s harassment report was

during their deposition. See Pl. App’x at p. 51 and 54 – 55.

62.    Richard Lujan and David Luschen’s failure to bring Mr. Sanchez’s report of harassment

to the ER staff was a failure to abide by CPS’ harassment policy. Their inaction is highly

suspicious considering that they had just been made aware of Mr. Sanchez’s formal PTSD

diagnosis.

                              2) CPS did not create an SEN for the May 1, 2015 event
                                 (sawzall) or the May 8, 2015 event (raised bucket).

63.    CPS has taken the position throughout this lawsuit that Mr. Sanchez committed safety

violations with regard to the May 1, 2015 event (Pl.’s App’x at p. 21 – 24) and the May 8, 2015

event (Pl.’s App’x at p. 25 – 27). Richard Lujan testified that CPS creates a “Safety Event

Notification” (“SEN”) whenever an incident occurs involving a safety event. EXHIBIT 10

(Lujan Depo.), 16:25 – 17:16. Lujan testified that “any safety event” could give rise to an SEN.

Id. CPS produced a “Safety Event Reporting Matrix” that specifies when a root cause analysis

“RCA” Id; EXHIBIT 44 (“Safety Event Reporting Matrix”). According to Richard Lujan, “[a]n

SEN is recorded after every safety incident.” Id. Though CPS claims these two events as a basis
                                                                                                   22




for termination, there are no SEN’s with regard to the May 1, 2015 or May 8, 2015 alleged safety
                                                                                                   Page




PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
           Case 5:18-cv-00184-XR Document 42 Filed 03/29/19 Page 23 of 31



violations. CPS failed to abide by its own policy and reporting procedures and now claims that

these two events constituted violations of safety. If they weren’t safety violations back then, then

they aren’t safety violations now. CPS’ failure to abide by its policy is further evidence of

pretext.

                              3) CPS did not conduct an RCA into the September 21 Flash
                                 Event.

64.    It is undisputed that CPS did not conduct a root cause analysis into the September 21,

2015 Flash Event. See CPS’ Motion, Appendix-A, p. 20, n. 17. Instead, CPS contends that its

“Legal Department handled any further review and determined the facts surrounding the

September 2015 incident.”1 CPS contends that “root cause analyses are not automatic and rather

are done at the discretion of the President and CEO”, but that is directly contradicted by Richard

Lujan. Id; EXHIBIT 10 (Lujan Depo.), 16:25 – 17:16. Richard Lujan testified that the Safety

Reporting Matrix (EXHIBIT 44) “specifies when an RCA is required.” EXHIBIT 10 (Lujan

Depo.) 16:25 – 17:16 (emphasis added).

65.    It is undisputed that the September 21, 2015 flash was a “Primary Flash.” EXHIBIT 45

(SEN – Sept. 21, 2015). Thus, an RCA was required per the Safety Reporting Matrix that applied

at the time. EXHIBIT 44 (Safety Reporting Matrix). In fact, David Luschen testified that he was

instructed to start an RCA with regard September 21 Flash Event, but ultimately an RCA was not

performed. See Pl.’s App’x at p. 57. David Luschen, as well as the others deposed in this lawsuit,

were allegedly unaware as to why CPS did not conduct an RCA into the September 21 Flash

Event. CPS’ failure to do so was a violation of its policies and procedures. EXHIBIT 44 (Safety

Reporting Matrix); EXHIBIT 45 (SEN – Sept. 21, 2015); EXHIBIT 10 (Lujan Depo.) 16:25 –

17:16 (the Safety Reporting Matrix “specifies when an RCA is required”).
                                                                                                       23




1
 The fact that CPS engaged its Legal Department to review an electrical flash event is highly
                                                                                                       Page




suspicious considering Plaintiff’s reported PTSD diagnosis on September 21, 2015.

PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
         Case 5:18-cv-00184-XR Document 42 Filed 03/29/19 Page 24 of 31



                     e) Lack of Documentation.

66.    A jury may infer circumstantial evidence of pretext where there is a lack of documents

where one would normally expect documents to exist. See Burton, 798 F.3d at 240. A reasonable

jury could find pretext in the lack of documentation regarding Richard Lujan’s alleged

investigation into Mr. Sanchez’s September 21, 2015 report of harassment, the several events

CPS now contends were safety violations committed by Plaintiff, CPS’ purported and unwritten

Actively Caring & Safety Readiness policy, and the mandate of Mr. Sanchez’s EAP attendance.

                               1) Lack of documents evidencing Lujan’s alleged investigation
                                  into Mr. Sanchez’s September 21, 2015 report of
                                  harassment.

67.    As discussed above, Richard Lujan failed to bring Mr. Sanchez’s complaint of

harassment to CPS’ ER staff. Instead, Richard Lujan contends that he conducted an investigation

into Mr. Sanchez’s complaint to determine if CPS’ EEO Anti-Harassment Policy was violated.

See Pl.’s App’x. at p. 55 – 56. His alleged investigation consisted of speaking to two of the

employees involved in the harassment while in the presence of their manager. Id. at p. 55. CPS

contends “no one corroborated Sanchez’s claim.” See CPS’ Motion, Appendix-A, p. 17. Yet not a

single document has been produced in this litigation to evidence Richard Lujan’s alleged

investigation. See Pl.’s App’x. at p. 55.

68.    On the other hand, CPS produced handwritten and typed witness statements taken with

regard to the investigation Richard Lujan conducted into the September 21, 2015 Flash Event

prior to learning of Mr. Sanchez’s formal PTSD diagnosis and complaint of harassment. Id. at p.

55 – 56. Further, David Luschen confirmed in his deposition that Richard Lujan’s alleged

harassment investigation was not conducted in a manner similar to that of his earlier
                                                                                                  24



investigation into the flash event. Id.
                                                                                                  Page




PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
         Case 5:18-cv-00184-XR Document 42 Filed 03/29/19 Page 25 of 31



69.    The lack of documentation to evidence Richard Lujan’s harassment investigation is

highly suspicious, especially considering the documents Richard Lujan’s earlier investigation

yielded, and is additional evidence of pretext. Tellingly, these two investigations are separated by

an important event: Mr. Sanchez report of his formal PTSD diagnosis to Richard Lujan.

                                 2) Lack of SENs for events CPS now contend constitutes
                                    safety violations.

70.    As discussed above, CPS did not create an SEN for the May 1, 2015 (sawzall) event or

the May 8, 2015 (raised bucket event). It goes without saying that if CPS truly considered those

events to be safety events, then SEN’s should have been issued. EXHIBIT 10 (Lujan Depo.),

16:25 – 17:16. This lack of documentation is additional evidence of pretextual nature of the

alleged termination reason(s).

                                 3) Lack of RCA documentation for the September 21, 2015
                                    Flash Event.

71.    It is undisputed that CPS did not conduct and RCA into the September 2,1 2015 Flash

Event. As discussed above, CPS was required to conduct an RCA per its own procedures. The

lack of RCA documentation is further evidence that CPS’ contention that Mr. Sanchez’s

termination was based, in part, on the September 21, 2015 Flash Event is pretext.

                                 4) Lack of Corrective Action Documentation.

72.    It is undisputed that CPS did not consider Mr. Sanchez’s Corrective Action history or his

safety history when it discussed the termination decision. See Pl.’s App’x. at p. 7 – 10 (citing to

EXHIBIT 15 (Lewis Depo.) and EXHIBIT 18 (Bonewell Depo)). But to the extent CPS

contradicts its termination decision makers and contends that alleged multiple safety violations

factored into the termination, there is a lack of written Corrective Action that would normally
                                                                                                       25



follow any safety violation.
                                                                                                       Page




PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
         Case 5:18-cv-00184-XR Document 42 Filed 03/29/19 Page 26 of 31



73.    CPS did not issue written Corrective Action to Mr. Sanchez for the March 2014 Flash

Event (Pl.’s App’x at p. 13 – 14), the May 1, 2015 event (sawzall) (Pl.’s App’x at p. 23 – 24), the

May 8, 2015 (raised bucket event) (Pl.’s App’x at p. 26), or the September 21, 2015 Flash Event.

The only written Corrective Action issued to Mr. Sanchez in 2015 was with regard to the March

12, 2015 propane burner event (pot of splice compound), in which Mr. Sanchez was told he

would not receive Corrective Action for. See Pl.’s App’x. at p. 18 – 21. The written Corrective

Action was issued approximately seven (7) weeks after the burner/splice compound event

occurred. Id. at p. 19. Furthermore, the only Corrective Action that followed the September 21,

2015 Flash Event was Mr. Sanchez’s termination, which occurred over five (5) months after the

fact and after receiving the formal PTSD diagnosis.

74.    The fact that CPS did not issue contemporaneous Corrective Action begs the question as

to whether CPS actually considered the 2015 alleged safety events to be violations at the time

they occurred. At the very least, given the lack of written Corrective Action, a reasonable jury

could conclude that CPS’ termination justification is a pretext for its true intent to terminate Mr.

Sanchez because of his PTSD.

                              5) Lack of a written Actively Caring & Safety Readiness policy.

75.    The purported Actively Caring & Safety Readiness Plan (“Actively Caring”) that CPS

placed Mr. Sanchez on is pure fiction. The evidence demonstrates that it is not only not a CPS

policy, it is not even a policy. It is uncontested that CPS placed Mr. Sanchez on Actively Caring

instead of a Performance Improvement Plan (“PIP”) after he reported having fears on the job to

Richard Lujan. See Pl.’s App’x at p. 35 – 43. This is also the same conversation wherein Richard

Lujan related Mr. Sanchez’s fears to PTSD, given his experience with his father who suffered
                                                                                                       26



from PTSD. Pl.’s App’x at p. 32 – 33.
                                                                                                       Page




PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
         Case 5:18-cv-00184-XR Document 42 Filed 03/29/19 Page 27 of 31



76.     CPS contends that Fred Bonewell introduced the “actively caring safety philosophy.”.

Pl.’s App’x at p. 14. But the purported Actively Caring was not grounded in any actual CPS

policy in 2015 (or even today). The deposition testimony adduced in this lawsuit is telling.

77.    David Luschen testified that he didn’t know if Actively Caring was a CPS policy. Id. at p.

15 (“I don’t know if it’s a policy.”). Richard Lujan stated in his deposition that Actively Caring

was not a policy. Id. Veronica Zuniga (Senior Human Resources Generalist) testified that

Actively Caring was “not a policy.” Id.

78.    CPS claims Fred Bonewell introduced Actively Caring to CPS employees in March 2015.

CPS’ Motion App’x-A at p. 5 and 11. The deposition testimony proves otherwise. David Luschen

testified that he did not have “knowledge of the detail” of Actively Caring, and he also testified

that he didn’t know whether it was “a written policy or not.” Pl.’s App’x at p. 15. Veronica

Zuniga testified that she didn’t learn about Actively Caring until CPS notified Mr. Sanchez on

June 5, 2015 that he was being placed on the supposed plan. Id. She further testified that she was

unaware of the component parts of Actively Caring. Id. Lisa Jarzombek testified that she didn’t

know what Actively Caring was. Id.

79.    CPS contends that Fred Bonewell “distributed a copy of the book Keys to Behavior-

Based Safety from Safety Performance Solutions to management level employees throughout the

company.” See CPS’ Motion, Appendix-A, p. 5 – 6. Fred Bonewell testified the book was

distributed to David Luschen, Richard Lujan, Lauro Garza, and Lisa Lewis. See Pl.’s App’x. at p.

15 – 16. The evidence demonstrates otherwise.

80.    David Luschen disavowed any knowledge as to whether Actively Caring was a written

policy and he could not recall any direct communications with Fred Bonewell concerning
                                                                                                     27



Actively Caring. Id. at p. 16. Richard Lujan testified that Actively Caring was not a policy at
                                                                                                     Page




PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
         Case 5:18-cv-00184-XR Document 42 Filed 03/29/19 Page 28 of 31



CPS. Id. at p. 15. Lauro Garza testified that he had never seen a written policy, procedure, or

guideline that dealt with Actively Caring. Id. at p. 16. Lisa Lewis testified that the Actively

Caring plan was not reduced to writing. Id. at p. 16 (“I’ve never seen a written document that is

an actively caring or safety readiness plan.). She further testified that she was unaware of any

resources utilized to put an Actively Caring plan together. Id.

81.    Even Fred Bonewell had significant trouble identifying the written components of

Actively Caring. Pl.’s App’x at p. 16 – 17. After evading directly answering deposition

questions, Fred Bonewell finally identified that the sum total of the alleged documents that

evidence the Actively Caring policy are: 1) the book Keys to Behavior-Based Safety from Safety

Performance Solutions, 2) a May 2015 Power Point presentation, and 3) a Power Point

Presentation, dated March 26, 2014. Id. The documents Fred Bonewell claims comprises CPS’

written Actively Caring policy do not resemble any type of policy. Id. The fact that Fred

Bonewell was less than forthcoming in identifying the written components of the Actively Caring

policy in conjunction with the fact that the documents he finally identified do not remotely

resemble a workplace policy yield only one reasonable conclusion: the Actively Caring policy is

a phantom. Furthermore, Mr. Sanchez was the very first employee to be placed on a purported

Actively Caring plan. Clearly, the Actively Caring policy/plan is not an actual CPS policy, let

alone an actual policy, which is further evidence of pretext.

                              6) Lack of documents with regard to Mr. Sanchez’s EAP
                                 referral, as well as a lack of written procedures.

82.    As discussed hereinabove, after Plaintiff reported fears performing certain tasks, CPS

mandated that Mr. Sanchez attend mandatory counseling session through its Employment

Assistance Program (“EAP) with its mental health contractor Deer Oaks. Id. at p. 35 – 36.
                                                                                                    28




However, none of the individuals who made the decision to send Mr. Sanchez to EAP followed
                                                                                                    Page




PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
         Case 5:18-cv-00184-XR Document 42 Filed 03/29/19 Page 29 of 31



up with Deer Oaks to determine whether the mental health treatment was successful, or even

effective. Id. at p. 40 – 43.

83.     Though requested in discovery, there are no documents evidencing Plaintiff’s required

attendance at Deer Oaks, no documents evidencing communications between CPS and Deer

Oaks, or any documents to suggest that CPS inquired of anyone as to whether Plaintiff’s PTSD

symptoms had resolved. Id. Further, there are no documents to evidence a policy or procedure

with regard to handling an employee who was subject to a mandatory EAP referral. Id. The only

written policy with regard to mandatory EAP falls under Corrective Action (which did not apply

to Plaintiff) and does not explain the process CPS is to undertake to determine whether the

employees mental health concerns and/or issues are resolved, nor does it explain how CPS is to

confirm an employee’s EAP attendance. EXHIBIT 26 (CPS’ Corrective Action Policy), p. 4.

                      f) Failure to Investigate under highly suspicious circumstances.

84.     A failure to investigate under highly suspicious circumstances can be further evidence of

pretext. See Ion v. Chevron, 731 F.3d 379 (5th Cir. 2013) (“Chevron’s failure to conduct even

the most cursory investigation … at the very least, creates a fact issue as to whether it would

have terminated…despite its retaliatory motive.”).

                                1) CPS’ failure to conduct an investigation into Mr. Sanchez’s
                                   September 21, 2015 report of harassment.

85.     Though Richard Lujan and David Luschen contend that Lujan investigated Mr. Sanchez’s

report of harassment, the lack of contemporaneous documentation and the failure to report the

complaint to CPS’ ER staff suggests that an investigation never actually occurred. A lack of an

investigation into Mr. Sanchez’s harassment report is very suspicious given the fact that Mr.

Sanchez reported his PTSD diagnosis to Richard Lujan at the same time he reported his
                                                                                                    29




complaint of harassment. See Pl.’s App’x at p. 50 – 51.
                                                                                                    Page




PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
         Case 5:18-cv-00184-XR Document 42 Filed 03/29/19 Page 30 of 31



86.    The same goes for David Luschen. There are no documents in the record to evidence that

David Luschen conducted an investigation into Mr. Sanchez’s harassment report. Id. at 53 – 54.

There is also no evidence that David Luschen reported Mr. Sanchez’s complaint to the ER staff.

David Luschen’s failure to either investigate the harassment complaint and/or report the

complaint to the ER staff is highly suspicious given David Luschen’s knowledge at the time that

Mr. Sanchez reported to Richard Lujan that he had been diagnosed with PTSD. Id. at p. 62.

                               2) CPS’ failure to conduct an RCA into the September 21,
                                  2015 Flash Event.

87.    As discussed hereinabove, CPS did not conduct an investigation into the September 21,

2015 Flash Event. Instead, CPS entrusted its Legal Department to review the facts and

circumstances of an electrical flash event, which is highly suspicious on its own. CPS’ decision

to forego an RCA was not compliant with its own policies and procedures at the time. EXHIBIT

44 (Safety Reporting Matrix); EXHIBIT 45 (SEN – Sept. 21, 2015); EXHIBIT 10 (Lujan Depo.)

16:25 – 17:16 (the Safety Reporting Matrix “specifies when an RCA is required”). CPS’ failure

to conduct an RCA is very suspicious considering that Mr. Sanchez reported to Richard Lujan

that he was diagnosed with PTSD on the same day of the September 21, 2015 Flash Event.

                                        VII.    CONCLUSION

       For these reasons, the Court should deny Defendant’s Motion for Summary Judgment

[D.E. 39] in its entirety. Plaintiff further requests any other relief to which he may be entitled.

                                               Respectfully submitted,
                                               KATZMAN & KATZMAN, PLLC


                                               Alex Katzman
                                               Texas State Bar No. 00786939
                                                                                                      30



                                               alex@katzmanandkatzman.com
                                                                                                      Page




                                               By: /s Justin R. Reyes

PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
        Case 5:18-cv-00184-XR Document 42 Filed 03/29/19 Page 31 of 31



                                             Justin R. Reyes
                                             Texas State Bar No. 24095329
                                             justin@katzmanandkatzman.com

                                             21022 Gathering Oak
                                             San Antonio, Texas 78260
                                             Telephone: (210) 979-7300
                                             Facsimile: (210) 979-7357

                                    CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document has been
delivered, as designated below, on March 29, 2019.

Christine E. Reinhard                      _ Hand Delivery
Shannon B. Schmoyer                        _ Facsimile Transmission
Delilah Lorenz Evans                       _ Certified Mail, Return Receipt Requested
SCHMOYER REINHARD LLP                      _ U.S. Postal Service First Class Mail
17806 IH 10 West, Suite 400                X E-service via CM/ECF
San Antonio, TX 78257
Phone: (210) 447-8033
Fax: (210) 447-8036
creinhard@sr-llp.com
sschmoyer@sr-llp.com
devans@sr-llp.com


ATTORNEYS FOR DEFENDANT




                                                              /s/ Justin R. Reyes
                                                                Justin R. Reyes


                                                                                           31
                                                                                           Page




PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
